DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 3/29/2022 with the request for continued examination filed 4/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
 
Claim Status
Claims 1-14, 17-19, and 21-26 are pending.
Claims 15-16 and 20 are cancelled.
Claims 1, 17-19, and 24-26 are currently amended.

Allowable Subject Matter
Claims 9-14 and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9, the prior art of record, whether alone or in combination, fails to teach or fairly suggest the following limitation: “wherein each ferrite block of the plurality of ferrite blocks is disposed beneath a respective cover” in the context of the other limitations of the claim.
Particularly, in regards to the Strang reference (US Patent 6,806,653), the Examiner agrees that the reference does not teach the vertical relationship between the ferrite blocks and the cover as imparted by the word “beneath”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 17-19, 21-24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 17, the limitation “wherein each ferrite block comprises one or more ferrite pieces” is regarded as new matter. Particularly, Applicant points to paragraph [0036] of the Specification as filed for support. The relevant portion of [0036] that pertains to this limitation is: “[e]ach ferrite block 205 may be formed from a single, unitary billet of material or from multiple pieces thereof”. Fig. 2A of the instant Application is reproduced below for convenience:

    PNG
    media_image1.png
    346
    434
    media_image1.png
    Greyscale

The claim now recites “each ferrite block comprises one or more ferrite pieces” where the Specification states “each ferrite block may be formed from a single…billet of material or from multiple pieces thereof”. Depending on the manner in which each ferrite piece is joined to create each ferrite block, the resultant block may or may not comprise more than one ferrite piece, in final form. As such, the limitation is regarded as new matter. 
Regarding claims 2-8 and 21-24, the claims are rejected at least based upon their dependency on claim 1.
Regarding claims 18-19 and 26, the claims are rejected at least based upon their dependency on claim 17.

Response to Arguments
Applicant is thanked for the amendments to claims 18-29 and 24-26 to alleviate minor informalities. As such, the objections to the aforementioned claims are withdrawn.
 
After further search and consideration, the Examiner agrees that the limitations “the dielectric spacer disposed above the ferrite block” added to claims 1 and 17 distinguish the claims over the prior art of record, and would be allowable if the limitation “wherein each ferrite block comprises one or more ferrite pieces” was deleted from claims 1 and 17. As such, the section 103 rejections for all remaining claims are withdrawn, but claims 1 and 17 (and claims dependent thereon) are rejected under section 112(a).

The Examiner notes that the limitation “wherein each ferrite block comprises one or more ferrite pieces” appears to be taught by Kudela (US Pub. 2010/0104772) in par. [0047], which states: “[i]t is to be understood that while the ferrites 252 have been shown as a single piece spanning the entire length of the electrode 256, the ferrites 252 may comprise multiple pieces. The multiple pieces may each span the entire length of the multiple pieces may be coupled together to collectively span the entire length.” Kudela ‘772 was made of record by the Examiner on the PTO-892 dated 1/15/2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moslehi (US Patent 5,846,883) teaches ferromagnetic rods embedded in a vacuum plate (Fig. 18).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718